              Case 2:16-cr-00094-TLN Document 65 Filed 09/02/20 Page 1 of 3


     DAVID D. FISCHER (SBN 224900)
 1   LAW OFFICES OF DAVID D. FISCHER, APC
     5701 Lonetree Blvd. Suite 312
 2
     Rocklin, CA 95765
 3   (916) 447-8600 - Telephone
     (916) 930-6482 – Fax
 4   davefischer@yahoo.com – E-mail
 5
     Attorney for Defendant
     VIRENDRA MAHARAJ
 6

 7
                        IN THE UNITED STATES DISTRICT COURT FOR THE
 8
                              EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                   )
                                                 )       No. 2:16-CR-0094 TLN
11
                                                 )
           Plaintiff,                            )       STIPULATION AND ORDER CONTINUING
12
                                                 )       THE STATUS CONFERENCE TO JANUARY
     v.                                          )       14, 2021, AT 9:30 A.M.
13
                                                 )
     VIRENDRA P. MAHARAJ,                        )
14
                                                 )
     ROSALIN R. PRASAD,                          )
15
                                                 )
           Defendants.                           )
16
                                                 )
                                                 )
17
                                                 )
                                                 )
18
                                                 )
                                                 )
19
                                                 )
                                                 )
20
                                                 )
21

22
                                          STIPULATION
23
           IT IS HEREBY STIPULATED AND AGREED between the defendants, Rosalin
24
     Prasad and Virendra Maharaj, by and through their undersigned defense counsel, and the
25
     United States of America, by and through its counsel, Assistant U.S. Attorney Grant
26
     Rabenn, that the status conference presently set for September 3, 2020, should be continued
27
     to January 14, 2021, and that time under the Speedy Trial Act should be excluded from
28
     between those dates.


                                                     1
              Case 2:16-cr-00094-TLN Document 65 Filed 09/02/20 Page 2 of 3



 1         The reason for the continuance is that the parties need time to meet and confer about
 2   the potential resolution of the case. Additionally, defense counsel for both Mr. Maharaj
 3   and Ms. Prasad continue to need time to prepare. The continuance is necessary to ensure
 4   continuity of counsel. Accordingly, the time between September 3, 2020, and January 14,
 5   2021, should be excluded from the Speedy Trial calculation pursuant to Title 18, States
 6   Code, Section 3161(h)(7)(B)(iv) and Local Code T-4 for defense preparation. The parties
 7   stipulate that the ends of justice served by granting this continuance outweigh the best
 8   interests of the public and the defendants in a speedy trial. 18 U.S.C. §3161(h)(7)(A). Mr.
 9   Rabenn and Mr. Cozens have authorized Mr. Fischer to sign this pleading for them.
10
     Dated: September 1, 2020                               U.S. ATTORNEY
11

12                                                   by:    /s/ David D. Fischer for
                                                            GRANT RABENN
13
                                                            Assistant U.S. Attorney
14                                                          Attorney for Plaintiff
15

16   Dated: September 1, 2020                               /s/ David D. Fischer
                                                            DAVID D. FISCHER
17
                                                            Attorney for Defendant
18                                                          VIRENDRA P. MAHARAJ
19

20   Dated: September 1, 2020                               /s/ David D. Fischer for
                                                            PHILIP COZENS
21                                                          Attorney for Defendant
22                                                          ROSALIN R. PRASAD

23

24

25

26

27

28




                                                 2
            Case 2:16-cr-00094-TLN Document 65 Filed 09/02/20 Page 3 of 3



 1                                    ORDER
 2

 3

 4   IT IS SO FOUND AND ORDERED this 1st day of September, 2020.
 5

 6

 7

 8                                             Troy L. Nunley
                                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                          3
